         Case 1:18-cr-00331-PAE Document 131 Filed 12/14/20 Page 1 of 1




December 14, 2020                                                          Orrick, Herrington & Sutcliffe LLP
                                                                           51 West 52nd Street
                                                                           New York, NY 10019-6142
By Email and ECF
                                                                           +1 212 506 5000
                                                                           orrick.com

The Honorable Paul A. Engelmayer
United States District Court
                                                                           Matthew Moses
Southern District of New York
40 Centre Street, Room 2201                                                E mmoses@orrick.com
                                                                           D +1 212 506 5369
New York, NY 10007                                                         F +1 212 506 5151

Re:    United States v. Rios, 18 Cr. 331 (PAE)
       Request to Adjourn Sentencing

Dear Judge Engelmayer:

        We represent defendant Marcel Hopkins in the above-referenced matter. Mr. Hopkins
has pleaded guilty and his sentencing is scheduled for January 21, 2021 at 10:30 a.m. Mr.
Hopkins is on bail and resides outside of New York. With the government’s consent, we
respectfully request that Mr. Hopkins’s sentencing be adjourned to April 21, 2021 as a control
date.

Very truly yours,

/s/ Matthew Moses

Matthew Moses


cc:    AUSA Michael Krouse (by ECF and email)




            GRANTED. Sentencing is adjourned to April 21, 2021 at 10:30 a.m.
            The Clerk of Court is requested to terminate the motion at Dkt. No. 130.



                                                        PaJA.�
                                      SO ORDERED.

                                                  __________________________________
                                                        PAUL A. ENGELMAYER
                                                        United States District Judge
